As filed with the Securities and Exchange Commission on March 8, 2012 Registration No. 333-172050 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO.2 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WNS STUDIOS, INC. (Exact name of Registrant as specified in its charter) Nevada 42-1768077 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code) (I.R.S. Employer Identification No.) c/o Mr. Moses Gross WNS Studios, Inc. 3811 13th Avenue Brooklyn, NY 11218 Telephone: 718-907-4105 (Address and telephone number of Registrant's principal executive offices) c/o Mr. Moses Gross WNS Studios, Inc. 3811 13th Avenue Brooklyn, NY 11218 (Address of principal place of business or intended principal place of business) Vcorp Services, LLC 1409 Bonita Avenue Las Vegas, NV 89104-3127 Telephone: 888-528-2677 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all Correspondence to: David Lubin, Esq. David Lubin & Associates, PLLC 10 Union Avenue Suite 5 LynbrookNY, 11563 Telephone: (516) 887-8200 Approximate date of commencement of proposed sale to the public: As soon as possible after the effective date of this registration statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box: x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non accelerated filer, or a small reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Calculation of Registration Fee Title of Class of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.001 per share 900,000 (1) $ $ $ 5.22 (3) Total $ $ $ 5.22 (3) Represents common shares currently outstanding to be sold by the selling security holders. Our common stock is not traded and any national exchange and in accordance with Rule 457(a), the offering price was determined by the price shares were sold to the selling security holders in private placement transactions. The selling shareholders may sell shares of our common stock at a fixed price of $.05 per share. The fixed price of $.05 has been arbitrarily determined as the selling price. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority (“FINRA”), which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. We will not receive proceeds from the sale of shares from the selling shareholders. Previously Paid The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PRELIMINARY PROSPECTUS WNS STUDIOS, INC. 900,000 Shares of Common Stock, par value $0.001 This prospectus relates to the resale of 900,000 shares of common stock, par value $0.001, of WNS Studios, Inc., which are issued and outstanding and held by persons who are stockholders of WNS Studios, Inc. Our common stock is presently not traded on any market or securities exchange. The 900,000 shares of our common stock can be sold by selling security holders at a fixed price of $0.05 per share. The fixed price of $0.05 has been arbitrarily determined as the selling price. After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with FINRA, for our common stock to be eligible for quotation on the Over the Counter Bulletin Board. We do not yet have a market maker who has agreed to file such application. There is no guarantee that our common stock will be eligible for being quoted on the Over the Counter Bulletin Board. INVESTING IN OUR SECURITIES INVOLVES SIGNIFICANT RISKS. SEE “RISK FACTORS” BEGINNING ON . NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is , 2012 Table of Contents Page Prospectus Summary 3 Risk Factors 6 Risk Factors Relating to Our Company 6 Risk Factors Relating to Our Common Shares 9 The Offering 13 Use of Proceeds 13 Determination of Offering Price 14 Forward Looking Statements 14 Selling Security holders 15 Plan of Distribution 17 Description of Securities 19 Interest of Named Experts and Counsel 19 Description of Business 20 Description of Property 21 Legal Proceedings 21 Market for Common Equity and Related Stockholder Matters 21 Dividend Policy 21 Share Capital 21 Management’s Discussion and Analysis or Plan of Operations 22 Changes in and Disagreements with Accountants 24 Directors, Executive Officers, Promoters, and Control Persons 24 Director Independence Executive Compensation 25 Security Ownership of Certain Beneficial Owners and Management 26 Certain Relationships and Related Transactions 26 Expenses of Issuance and Distribution 27 Legal Matters 27 Indemnification for Securities Act Liabilities 27 Experts 27 Where You Can Find More Information 27 Financial Statements F-1 Information not Required in Prospectus II-1 Dealer Prospectus Delivery Obligation Until 2012, all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers' obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. You should rely only on the information contained in this prospectus. We have not authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where an offer or sale is not permitted. You should assume that the information appearing in this prospectus is accurate only as of the date on the front cover of this prospectus. Our business, financial condition, results of operations and prospects may have changed since that date. PROSPECTUS SUMMARY As used in this prospectus, references to the “Company,” “we,” “our” or “us” refer to WNS Studios, Inc., unless the context otherwise indicates. The following summary highlights selected information contained in this prospectus. Before making an investment decision, you should read the entire prospectus carefully, including the “Risk Factors” section, the financial statements and the notes to the financial statements. Corporate Background: WNS Studios, Inc. was incorporated under the laws of the State of Nevada on May 15, 2009.We are a development stage company, formed to act as a production agent to promote, sell and distribute studio films. From our inception to date, we have not generated any revenues, and our operations have been limited to organizational, start-up, and capital formation activities. We currently have no agreements or contracts in place to act as a production agent for any film or television studio. We have never intended and do not intend to be a blank check company. We have a specific business plan and do not intend to engage in any merger, acquisition or business reorganization with any entity. Our offices are currently located at WNS Studios, Inc.,3811 13th Avenue, Brooklyn, NY 11218, telephone: 718-907-4105. We do not have an internet website. Governmental Regulations: There are no governmental regulations regulating our services as an agent for film and television production studios. Intellectual Property: We have no intellectual property. Employees: We currently have no employees other than our sole officer and director. The Offering Securities offered: 900,000 shares of common stock, par value $0.001 Offering price : The selling security holders purchased their shares of common stock from the Company at the price of $0.001 per share and will be offering their shares of common stock at a price of $0.05 per share. The $0.05 per share was determined arbitrarily by us. Thisis a fixed price at which the selling security holders may sell their shares. 3 Shares outstanding prior to offering: 4,500,000 shares of common stock. Shares outstanding after offering: 4,500,000 shares of common stock. Moses Gross,our sole executive officer and a director currently owns 80% of our outstanding common stock.As a result, he has substantial control over all matters submitted to our stockholders for approval. Market for the common shares: There has been no market for our securities.Our common stock is not traded on any exchange or on the over-the-counter market. After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with the FINRA for our common stock to eligible to be quoted trading on the Over The Counter Bulletin Board.We do not yet have a market maker who has agreed to file such application.There is no guarantee that our common stock will be eligible for quotation on the Over the Counter Bulletin Board. Consequently, a purchaser of our common stock may find it difficult to resell the securities offered herein should the purchaser desire to do so when eligible for public resale. Based on the proposed offering price of $0.05 per share, the aggregate market price of our common stock is $225,000 since we have 4,500,000 shares issued and outstanding. As of October 31, 2011 we had a stockholders' equity deficit of $68,454. Use of proceeds: We will not receive any proceeds from the sale of shares by the selling security holders. We estimate that we will need no less than $59,300 for the next 12 months. For the next 12 months we expect to incur approximately $59,300 in expenses, or approxmiately $4,942 on a monthly basis. Since we currently have approximately $961 of available cash, we do not have sufficient cash and expect to continue borrowing from from P&G Holdings LLC, an entity owned 33% by our sole officer and director, to fund our operations. Going Concern Considerations: The Company is a development stage company and has not commenced planned principal operations. The Company had no revenues and has incurred a net loss of $32,840 for the year ended April 30, 2011 and $6,919 for the six months ended October 31, 2011. In addition, the Company had a working capital deficiency and stockholders’ deficiency of $61,535 and $68,454 at April 30, 2011 and October 31, 2011, respectively. These factors raise substantial doubts about the Company’s ability to continue as a going concern, and our independent auditors included an explanatory paragraph regarding this uncertainty in their report on our financial statements for the period May 15, 2009 (inception) to April 30, 2011. There can be no assurance that sufficient funds required during the next year or thereafter will be generated from operations or that funds will be available from external sources such as debt or equity financings or other potential sources.The lack of additional capital resulting from the inability to generate cash flow from operations or to raise capital from external sources would force the Company to substantially curtail or cease operations and would, therefore, have a material adverse effect on its business.Furthermore, there can be no assurance that any such required funds, if available, will be available on attractive terms or that they will not have a significant dilutive effect on the Company’s existing stockholders. Currently, the Company is neither raising additional funds nor has any plans to raise any capital .During the period from May 15, 2009 (inception) to April 30, 2011, the Company borrowed $27,794. All of said indebtedness has been cancelled in addition to accrued liabilities owed amounting to $25,100, and currently the Company has the ability to borrow up to $126,275 from P&G Holdings LLC, an entity owned 33% by our sole officer and director. As of February 29, 2012, we borrowed $27,595 from P&G Holdings. Risk Factors: Reference is hereby made to the Risk Factors commencing on page 6 of this prospectus. 4 Summary Financial Information The following presents our summary financial information for the periods indicated and should be read in conjunction with the information contained in “Management’s Discussion and Analysis of Plan of Operations” and our financial statements and related notes appearing elsewhere in this prospectus. For theYear EndedApril 30, 2010 For the Year EndedApril 30, 2011 For the SixMonthsEnded October 31, For the Period May 15, 2009 (Inception ToOctober 31, Statement of Operations Data Operating revenues $
